DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Claims 1, 2, 4, and 6-20 are pending in the application.  Claims 3 and 5 have been canceled.  Claims 1, 4, 6, 7, 13, 15, 18, and 20 have been amended by the Applicant.  Claims 1, 10, and 13 have been amended via Examiner’s Amendment (see below).


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Taiwoods Lin on 6/22/21.

The application has been amended as follows:
IN THE CLAIMS

In claim 1, line 20, deleted “one of”
In claim 1, line 20, deleted “lumens” and inserted --lumen-- in its place

In claim 10, line 1, deleted “claim 3” and inserted --claim 1-- in its place
In claim 10, line 2, deleted “the” between “of” and “atrial” and inserted --an-- in its place

In claim 13, line 22, deleted “one of”
In claim 13, line 22, deleted “lumens” and inserted --lumen-- in its place


Allowable Subject Matter
Claims 1, 2, 4, and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: in the previous Office Action, claim 5 was indicated allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  In the response, claim 1 was amended to incorporate the limitations of claim 5 and intervening claim 3, which have both been canceled.  Claims 2, 4, and 6-12 are dependent on claim 1, thus are also allowable over the prior art of record.
Clams 13-20 have been rejoined because they are drawn to a method occluding an atrial appendage of a heart and contain all of the structural limitations of claim 1 (see below).
Claim 20 was indicated allowable if rewritten to overcome the claim objection from the previous Office Action.  Claim 20 has been amended accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Rejoinder of Withdrawn Claims
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/23/17 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641.  The examiner can normally be reached on M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/C.D.K/Examiner, Art Unit 3771     

/DIANE D YABUT/Primary Examiner, Art Unit 3771